861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David L. VESTAL, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 88-3190.
United States Court of Appeals, Federal Circuit.
Sept. 20, 1988.

Before BISSELL, ARCHER and MICHEL, Circuit Judges.
PER CURIAM.


1
Petitioner, David L. Vestal, seeks review of the final decision of the Merit Systems Protection Board (board), Docket No. SEO3518810039, sustaining the reduction-in-force (RIF) action of the Department of the Interior, Bureau of Mines (agency), in which petitioner's position was eliminated and holding that petitioner was properly offered a position as a WG-6 Warehouse Worker.  We affirm.


2
The board held that the agency established by a preponderance of the evidence that it properly invoked and applied RIF regulations.  We are convinced there was substantial evidence to support that decision and the board's determination that Vestal's position was abolished as part of a valid reorganization.  See 5 C.F.R. Sec. 351.201(a) (1988).  Accordingly, the board correctly rejected Vestal's contention that the RIF action was improperly motivated.


3
The board also found that the agency placed an individual of a higher tenure group and subgroup than Vestal in the Production Controller position, which Vestal claims he should have received.  We find no error in the board's conclusion that Vestal was, therefore, not entitled to that position.